IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,   : No. 632 MAL 2016
                                :
              Respondent        : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
                                :
         v.                     :
                                :
                                :
LAWRENCE GLEN ADAMS,            :
                                :
              Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,   : No. 633 MAL 2016
                                :
              Respondent        : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
                                :
         v.                     :
                                :
                                :
LAWRENCE GLEN ADAMS,            :
                                :
              Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,   : No. 634 MAL 2016
                                :
              Respondent        : Petition for Allowance of Appeal from
                                : the Order of the Superior Court
                                :
         v.                     :
                                :
                                :
LAWRENCE GLEN ADAMS,            :
                                :
              Petitioner        :


                             ORDER



PER CURIAM
     AND NOW, this 24th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.




              [632 MAL 2016, 633 MAL 2016 and 634 MAL 2016] - 2